Case: 20-2262    Document: 77    Page: 1   Filed: 11/16/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                CUPP COMPUTING AS,
                      Appellant

                            v.

                  TREND MICRO INC.,
                       Appellee

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
   AND DIRECTOR OF THE UNITED STATES PA-
        TENT AND TRADEMARK OFFICE,
                   Intervenor
             ______________________

            2020-2262, 2020-2263, 2020-2264
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00764, IPR2019-00765, IPR2019-00767.
                  ______________________

                Decided: November 16, 2022
                  ______________________

     PAUL J. ANDRE, Kramer Levin Naftalis & Frankel LLP,
 Redwood Shores, CA, argued for appellant. Also repre-
 sented by JAMES R. HANNAH; CRISTINA MARTINEZ, JEF-
 FREY PRICE, New York, NY.

    ROBERT BUERGI, DLA Piper LLP (US), East Palo Alto,
Case: 20-2262    Document: 77     Page: 2     Filed: 11/16/2022




 2                     CUPP COMPUTING AS   v. TREND MICRO INC.



 CA, argued for appellee. Also represented by MARK D.
 FOWLER; STANLEY JOSEPH PANIKOWSKI, III, San Diego, CA.

    MICHAEL S. FORMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for intervenor. Also represented by SARAH E. CRAVEN,
 THOMAS W. KRAUSE, FARHEENA YASMEEN RASHEED.
                  ______________________

     Before DYK, TARANTO, and STARK, Circuit Judges.
 Dyk, Circuit Judge.
     CUPP Computing AS (“CUPP”) appeals three inter
 partes review (“IPR”) decisions of the Patent Trial and Ap-
 peal Board (“Board”) concluding that petitioner Trend Mi-
 cro Inc. had shown challenged claims in CUPP’s U.S.
 Patents Nos. 8,631,488 (“’488 patent”), 9,106,683 (“’683 pa-
 tent”), and 9,843,595 (“’595 patent”) unpatentable as obvi-
 ous over two prior art references: U.S. Patent No. 7,818,803
 (“Gordon”) and U.S. Patent App. Pub. No. 2010/0218012 A1
 (“Joseph”). We affirm.
                        BACKGROUND
     The three patents at issue, which share a common
 name and priority date, address the problem of malicious
 attacks aimed at mobile devices. See J.A. 362, 400, 438.
 They generally concern systems and methods for waking a
 mobile device from a power-saving mode and then perform-
 ing security operations on the device, “such as scanning a
 storage medium for malware, or updating security applica-
 tions.” J.A. 53.
     There are two issues on appeal. First, an issue of claim
 construction that applies to each of the three patents. And
 second, an issue unique to the ’595 patent: whether sub-
 stantial evidence supports the Board’s finding that either
 Joseph or Gordon renders obvious a claimed “security
Case: 20-2262      Document: 77      Page: 3     Filed: 11/16/2022




 CUPP COMPUTING AS    v. TREND MICRO INC.                        3



 agent” on a mobile device, which “perform[s] security ser-
 vices.” ’595 patent, col. 31, ll. 38–40 & col. 32, ll. 41–43.
      The contested claim construction involves the limita-
 tion concerning a “security system processor,” which ap-
 pears in every independent claim in the patents. See ’488
 patent, col. 30, ll. 37–40 & col. 31, ll. 10–13 & col. 32, ll. 18–
 20; see also ’595 patent, col. 31, ll. 25–26 & col. 32, ll. 44–
 46; ’683 patent, col. 30, ll. 37–40 & col. 31, ll. 5–7 & col. 32,
 ll. 15–18. Claim 10 of the ’488 patent is illustrative:
     10. A mobile security system, comprising:
        a mobile security system processor;
        a connection mechanism for connecting to a
        data port of a mobile device and for communi-
        cating with the mobile device;
        security instructions; and
        a security engine configured to:
         detect using the mobile security system
         processor a wake event;
         provide a wake signal to the mobile device,
         the mobile device having a mobile device
         processor different than the mobile secu-
         rity system processor, the wake signal be-
         ing in response to the wake event and
         adapted to wake at least a portion of the
         mobile device from a power management
         mode; and
         after providing the wake signal to the mo-
         bile device, executing the security instruc-
         tions using the mobile security system
         processor to manage security services con-
         figured to protect the mobile device.
Case: 20-2262     Document: 77      Page: 4    Filed: 11/16/2022




 4                     CUPP COMPUTING AS   v. TREND MICRO INC.



 ’488 patent, col. 31, ll. 1–19 (security system processor lim-
 itation emphasized); see also ’595 patent, col. 31, ll. 14–51;
 ’683 patent, col. 30, ll. 35–46.1
      In March 2019, Trend Micro petitioned the Board for
 inter partes review of several claims in the ’488, ’683, and
 ’595 patents, arguing that the claims were unpatentable as
 obvious. As relevant here, Trend Micro relied on Gordon
 and Joseph individually to show that all challenged claims
 would have been obvious, including the claims’ security
 system processor limitation. CUPP responded that the se-
 curity system processor limitation required that the secu-
 rity system processor be “remote” from the mobile device
 processor, and that neither Gordon nor Joseph disclosed
 this limitation because both taught a security processor
 bundled within a mobile device. CUPP further contended
 that the ’595 patent claims’ “security agent” located on the
 mobile device, which “perform[s] security services,” was not
 disclosed in the prior art. ’595 patent, col. 31, ll. 14–51 &
 col. 32, ll. 29–63.
     The Board instituted review and, in three final written
 decisions, found all the challenged claims obvious over the
 prior art. “[C]onstruing the claim[s] in accordance with
 the[ir] ordinary and customary meaning . . . as understood
 by one of ordinary skill in the art,” 37 C.F.R. § 42.100(b),
 the Board held that the challenged claims did not require
 that the security system processor be remote from the mo-
 bile device processor. The Board was also persuaded that
 the ’595 patent’s “security agent” element was obvious over
 either Gordon or Joseph. CUPP appealed.



     1     The ’595 patent omits the word “mobile” as a mod-
 ifier to “security system processor.” ’595 patent, col. 31, ll.
 25–26 & col. 32, ll. 44–46. This omission has no signifi-
 cance for present purposes. We generally refer to this com-
 ponent as the security system processor.
Case: 20-2262     Document: 77      Page: 5     Filed: 11/16/2022




 CUPP COMPUTING AS   v. TREND MICRO INC.                       5



     Following the Supreme Court’s decision in United
 States v. Arthrex, Inc., 141 S. Ct. 1970 (2021), we remanded
 the case to give CUPP an opportunity to request rehearing
 of the final written decisions from the Director of the
 United States Patent and Trademark Office, while retain-
 ing jurisdiction over the appeal. CUPP took that oppor-
 tunity, and the Acting Director denied the requests. CUPP
 renewed its appeal. We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                          DISCUSSION
     “A patent may not be obtained . . . if the differences be-
 tween the subject matter sought to be patented and the
 prior art are such that the subject matter as a whole would
 have been obvious at the time the invention was made to a
 person having ordinary skill in the art . . . .” 35 U.S.C.
 § 103(a) (2008). 2 “In reviewing the Board’s determination
 on the question of obviousness, we review the Board’s legal
 conclusions de novo and its factual findings for substantial
 evidence.” Becton, Dickinson & Co. v. Baxter Corp. Eng-
 lewood, 998 F.3d 1337, 1339 (Fed. Cir. 2021) (internal quo-
 tation marks, citation, and alterations omitted).
     In IPR proceedings the Board now applies the Phillips
 claim construction standard governing federal courts. See
 37 C.F.R. § 42.100(b); Phillips v. AWH Corp., 415 F.3d 1303
 (Fed. Cir. 2005) (en banc); Polaris Innovations Ltd. v.
 Brent, 48 F.4th 1365, 1372 n.3 (Fed. Cir. 2022).




     2    Though Congress amended § 103 in the Leahy-
 Smith America Invents Act (“AIA”), Pub. L. No. 112-29,
 sec. 3(c), § 103, 125 Stat. 284, 287 (2011), all claims at issue
 here have an effective filing date before March 16, 2013,
 and so are evaluated under the pre-AIA version of § 103.
 See Becton, Dickinson & Co. v. Baxter Corp. Englewood,
 998 F.3d 1337, 1339 n.2 (Fed. Cir. 2021).
Case: 20-2262     Document: 77      Page: 6     Filed: 11/16/2022




 6                     CUPP COMPUTING AS    v. TREND MICRO INC.



                                I
     We begin with the security system processor limita-
 tion. 3 CUPP argues that the claims require that the secu-
 rity system processor be separate and remote from the
 mobile device. It relies on the language of the claims, the
 specification, and disclaimers made during the original ex-
 amination and IPR proceedings.
                                A
     The security system processor limitation requires that
 “the mobile device hav[e] a mobile device processor differ-
 ent than the mobile security system processor.” ’488 pa-
 tent, col. 31, ll. 10–12; see also ’683 patent, col. 31, ll. 6–8
 (same); ’595 patent, col. 31, ll. 25–26 (“a security system
 processor being different than the mobile device proces-
 sor”).
     As the Board properly concluded, the fact that the se-
 curity system processor is “different” than the mobile de-
 vice processor does not suggest that the two processors are
 remote from one another. In ordinary usage, “different”
 simply means “dissimilar,” see J.A. 12 (quoting general-
 purpose dictionaries), and CUPP has given us no reason to
 apply a more specialized meaning to the word here. See
 also Webster’s Third New International Dictionary 630
 (2002) (defining “different” to mean “partly or totally una-
 like in nature, form, or quality . . . having at least one prop-
 erty not possessed by another”); Phillips, 415 F.3d at 1314
 (when “the ordinary meaning of claim language as under-
 stood by a person of skill in the art may be readily apparent


     3   Because the Board’s reasoning was identical in this
 respect in all three final written decisions, and CUPP does
 not suggest the existence of material differences among
 those decisions, we here cite only to the final written deci-
 sion concerning the ’488 patent, Trend Micro Inc. v. CUPP
 Computing AS, IPR2019-00764 (P.T.A.B. Aug. 25, 2020).
Case: 20-2262      Document: 77      Page: 7     Filed: 11/16/2022




 CUPP COMPUTING AS    v. TREND MICRO INC.                        7



 even to lay judges . . . general purpose dictionaries may be
 helpful”). A feature need not be remote from another fea-
 ture to be “different.” So two processors may be different
 from one another and yet both be embedded in a single de-
 vice.
      The specification explicitly recognizes as much. In one
 “preferred embodiment[]” of the invention, ’488 patent, col.
 30, ll. 9–10, “the mobile security system . . . may be incor-
 porated within the mobile device.” Id., col. 8, ll. 16–17 (em-
 phasis added); see also ’595 patent, col. 30, ll. 55–56 & col.
 8, ll. 38–39 (same); ’683 patent, col. 30, ll. 9–10 & col. 8, ll.
 17–18 (same). We require “highly persuasive” evidence to
 read claims as excluding a preferred embodiment of the in-
 vention. Vitronics Corp. v. Conceptronic, Inc., 90 F.3d
 1576, 1583–84 (Fed. Cir. 1996). Indeed, “a claim interpre-
 tation that excludes a preferred embodiment from the
 scope of the claim is rarely, if ever, correct.” Accent Pack-
 aging, Inc. v. Leggett & Platt, Inc., 707 F.3d 1318, 1326
 (Fed. Cir. 2013) (citation omitted). As we have said, “[t]he
 only meaning that matters in claim construction is the
 meaning in the context of the patent.” Trustees of Colum-
 bia Univ. v. Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir.
 2016). Here, the specification strongly suggests that “dif-
 ferent” does not mean “remote,” and nothing in the claims
 requires otherwise.
     CUPP responds that, because at least independent
 claims in the ’488 and ’595 patents require the security sys-
 tem to send a wake signal “to” the mobile device, and “com-
 municate with” the mobile device, the system (and its
 processor) must be remote from the mobile device proces-
 sor. ’595 patent, col. 31, ll. 14–51; ’488 patent, col. 31, ll. 2–
 15 (teaching that the security system can “communicat[e]
 with the mobile device”). That conclusion is reinforced,
 CUPP says, because in some claims the security system
 communicates “with the mobile device” via a “data port.”
 ’488 patent, col. 31, ll. 2–5; see also ’683 patent, col. 31, ll.
 3–5 (same); ’595 patent, col. 31, ll. 16–18 (disclosing that
Case: 20-2262    Document: 77     Page: 8    Filed: 11/16/2022




 8                    CUPP COMPUTING AS   v. TREND MICRO INC.



 the security system’s “communication interface [is] config-
 ured to communicate with a mobile device”). CUPP relies
 in addition on language in the ’595 patent that there be a
 “communication interface” as suggesting that the mobile
 device must be in communication with an external device.
 ’595 patent, col. 31, ll. 16–18.
      We are not persuaded. The Board properly construed
 the security system processor limitation in line with the
 specification. Just as a person can send an email to him-
 or herself, and an employee can communicate with the en-
 tity that employs that person, a unit of a mobile device can
 send a signal “to,” or “communicate with,” the device of
 which it is a part. Nor does the fact that some claims men-
 tion a “data port” suggest otherwise. The dependent claims
 in the ’595 patent teach that the security system’s “commu-
 nication interface” can communicate with the mobile device
 via “an external port” or “an internal port.” ’595 patent,
 col. 31, ll. 55–60. And extrinsic evidence does not overcome
 the intrinsic evidence. To the contrary, the record includes
 extrinsic evidence further supporting the conclusion that a
 person of skill in the art around the time of the patents’
 effective filing date would read “port” to include internal
 ports. J.A. 2183, 2184, 2193, 2214. The claims’ reference
 to the security system’s communication with the mobile de-
 vice thus does not exclude communication via an internal
 port.
Case: 20-2262    Document: 77      Page: 9   Filed: 11/16/2022




 CUPP COMPUTING AS   v. TREND MICRO INC.                   9



                              B
                              1
     CUPP argues that, because it disclaimed a non-remote
 security system processor during the initial examination of
 one of the patents at issue, the Board’s construction is er-
 roneous. The Board properly rejected that argument.
     During prosecution of the ’683 patent, the Patent Office
 examiner found all claims in the application obvious in
 light of the prior art, relying on U.S. Patent App. Pub. No.
 2010/0195833 Al (“Priestley”) to show that the security sys-
 tem processor limitation was disclosed in the prior art. The
 examiner found that Priestley taught a mobile security sys-
 tem, called a Trusted Platform Module (“TPM”), different
 than a mobile device processor. According to the examiner,
 the TPM in Priestley is usually “implemented as an addi-
 tional stand-alone chip attached to a PC motherboard” and
 “may be implemented in hardware or software.” Trend Mi-
 cro Inc. v. CUPP Computing AS, IPR2019-00764, Ex. 2001
 at 127. As such, the “use of separate security processors
 would be an obvious interchangeable variation of the un-
 derlying hardware.” Id. CUPP’s response to the examiner
 could be read to say, inter alia, that if the TPM “were im-
 plemented as a stand-alone chip attached to a PC mother-
 board,” it would be “part of the motherboard of the mobile
 devices” rather than being a separate processor. J.A. 3578.
 The TPM would therefore not constitute “a mobile security
 system processor different from a mobile system proces-
 sor.” Id. The examiner allowed the claims.
      “The doctrine of prosecution disclaimer precludes pa-
 tentees from recapturing through claim interpretation spe-
 cific meanings disclaimed during prosecution.” Mass. Inst.
 of Tech. v. Shire Pharms., Inc., 839 F.3d 1111, 1119 (Fed.
 Cir. 2016) (ellipsis, alterations, and citation omitted).
 However, a patentee will only be bound to a “disavowal
 [that was] both clear and unmistakable.” Id. (citation omit-
 ted). Thus, where “the alleged disavowal is ambiguous, or
Case: 20-2262    Document: 77     Page: 10    Filed: 11/16/2022




 10                   CUPP COMPUTING AS   v. TREND MICRO INC.



 even amenable to multiple reasonable interpretations, we
 have declined to find prosecution disclaimer.” Avid Tech.,
 Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045 (Fed. Cir. 2016)
 (internal quotation marks and citation omitted).
     CUPP’s purported disclaimer did not unmistakably re-
 nounce security system processors embedded in a mobile
 device. CUPP asserted that, because the TPM could be
 part of the mobile device’s motherboard, Priestley did not
 disclose a security system processor different than a mobile
 device processor. Under one plausible reading, CUPP’s
 point was that Priestley failed to teach different processors
 because the TPM lacks a distinct processor. Under this in-
 terpretation, if the TPM were “a stand-alone chip attached
 to a . . . motherboard,” it would rely on the motherboard’s
 processor, and not have its own different processor. J.A.
 3578. CUPP’s comment to the examiner is therefore con-
 sistent with it retaining claims to security system proces-
 sors embedded in a mobile device with a separate
 processor. As the Board properly held, this reading is a
 “reasonable interpretation[]” that defeats CUPP’s asser-
 tion of prosecutorial disclaimer. Avid Tech., Inc., 812 F.3d
 at 1045 (citation omitted); see also J.A. 20–22.
                              2
     CUPP finally contends that the Board erred by reject-
 ing CUPP’s disclaimer in the IPRs themselves, disavowing
 a security system processor embedded in a mobile device.
 For support, CUPP cites our decision in Aylus Networks,
 Inc. v. Apple Inc., 856 F.3d 1353 (Fed. Cir. 2017), for the
 proposition that patentee disclaimers during IPRs effec-
 tively narrow claim scope. The Board concluded that it
 could ignore this disavowal in construing the claims. We
 agree.
     Aylus is of no help to CUPP. Aylus says only that a
 patentee’s disclaimer during an IPR can bind the patentee
 to a narrower claim interpretation in a subsequent pro-
 ceeding, in that case a district court infringement
Case: 20-2262    Document: 77      Page: 11     Filed: 11/16/2022




 CUPP COMPUTING AS   v. TREND MICRO INC.                     11



 proceeding. See Aylus, 856 F.3d at 1355, 1361. The rule in
 Aylus “ensure[s] that claims are not argued” by the pa-
 tentee “one way in order to maintain [the claims’] patenta-
 bility and in a different way against accused infringers.”
 Id. at 1360. The case says nothing about whether a pa-
 tentee’s disavowal is binding in the very proceeding in
 which it is made.
      We now make precedential the straightforward conclu-
 sion we drew in an earlier nonprecedential opinion: “[T]he
 Board is not required to accept a patent owner’s arguments
 as disclaimer when deciding the merits of those argu-
 ments.” VirnetX Inc. v. Mangrove Partners Master Fund,
 Ltd., 778 F. App’x 897, 910 (Fed. Cir. 2019). A rule permit-
 ting a patentee to tailor its claims in an IPR through argu-
 ment alone would substantially undermine the IPR
 process. Congress designed inter partes review to “giv[e]
 the Patent Office significant power to revisit and revise
 earlier patent grants,” thus “protect[ing] the public’s para-
 mount interest in seeing that patent monopolies are kept
 within their legitimate scope.” Cuozzo Speed Techs., LLC
 v. Lee, 579 U.S. 261, 272, 279–80 (2016) (internal quotation
 marks, citation, ellipses, and alterations omitted). If pa-
 tentees could shapeshift their claims through argument in
 an IPR, they would frustrate the Patent Office’s power to
 “revisit” the claims it granted, and require focus on claims
 the patentee now wishes it had secured. See also Oil States
 Energy Servs., LLC v. Greene’s Energy Grp., LLC, 138 S.
 Ct. 1365, 1373 (2018) (emphasis altered) (“[T]he decision to
 grant a patent is a matter involving . . . the grant of a pub-
 lic franchise. Inter partes review is simply a reconsidera-
 tion of that grant.”).
     To be clear, a disclaimer in an IPR proceeding is bind-
 ing in later proceedings, whether before the PTO or in
 court. See Aylus, 856 F.3d at 1361. We hold only that a
 disclaimer is not binding on the PTO in the very IPR pro-
 ceeding in which it is made, just as a disclaimer in a district
 court proceeding would not bind the district court in that
Case: 20-2262    Document: 77      Page: 12    Filed: 11/16/2022




 12                    CUPP COMPUTING AS   v. TREND MICRO INC.



 proceeding. This follows from the adjudicatory nature of
 IPR proceedings as contrasted with initial examination.
 See SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1353 (2018)
 (contrasting the “inquisitorial process between patent
 owner and examiner [in] the initial Patent Office examina-
 tion” from the IPR process, which “looks a good deal more
 like civil litigation”).
     Moreover, Congress created a specialized process for
 patentees to amend their claims in an IPR. CUPP’s pro-
 posed rule would render that process unnecessary because
 the same outcome could be achieved by disclaimer. See 35
 U.S.C. § 316(d).
      Nullifying Congress’s amendment process would be
 particularly perverse because Congress protected the pub-
 lic in ways that CUPP’s disclaimer rule would not. Con-
 gress gave accused infringers “intervening rights”
 protection for substantively amended claims, ensuring that
 such claims have only prospective effect. See id. §§ 318(c),
 252. CUPP nowhere suggests that such intervening rights
 protections apply to claims effectively modified by dis-
 claimer. See Marine Polymer Techs., Inc. v. HemCon, Inc.,
 672 F.3d 1350, 1362–63 (Fed. Cir. 2012) (en banc). Allow-
 ing patentees to modify their claims by disclaimer would
 thus effectively allow retrospective amendment in the IPR
 process. And because IPR petitioners can challenge exist-
 ing claims only for non-compliance with §§ 102 or 103 of
 the Patent Act, see 35 U.S.C. § 311(b), under CUPP’s pro-
 posal a patentee could modify a claim free of scrutiny for
 compliance with other patentability requirements, such as
 § 101. The amendment process carries no such risk. See
 Uniloc 2017 LLC v. Hulu, LLC, 966 F.3d 1295, 1303–04
 (Fed. Cir. 2020) (the Board “is permitted to review and
 deny proposed substitute claims during IPR proceedings
 for patent ineligibility pursuant to § 101”). In brief, if pa-
 tent owners could freely modify their claims by argument
 in an IPR, they could avoid the public-protecting amend-
 ment process that Congress prescribed. That cannot be.
Case: 20-2262     Document: 77       Page: 13    Filed: 11/16/2022




 CUPP COMPUTING AS    v. TREND MICRO INC.                      13



 Disclaimers in an IPR proceeding are not binding in the
 proceeding in which they are made.
                                II
     CUPP contends that the Board lacked substantial evi-
 dence to find the challenged claims in the ’595 patent obvi-
 ous. We disagree.
      Unlike the ’488 or ’683 patents, the ’595 patent claims
 a “security agent” on the mobile device. ’595 patent, col.
 31, ll. 38–40 & col. 32, ll. 41–43. The security agent can
 “receive [a] wake signal” from the security system proces-
 sor and then “perform security services.” Id. at col. 31, ll.
 34–40. The parties refer to this limitation as the “security
 agent limitation.” Before the Board, CUPP argued that the
 security agent limitation was not obvious because neither
 Gordon nor Joseph disclosed a corresponding component.
 The Board held that CUPP had not made this argument in
 its papers, and so had waived, i.e., forfeited it. And it found
 that, in any event, the limitation was obvious over either
 piece of prior art.
     Because the Board’s merits finding as to Gordon was
 supported by substantial evidence, we need not decide
 whether its forfeiture determination was an abuse of dis-
 cretion, nor consider CUPP’s argument regarding Joseph.
     The Board found that Gordon disclosed components
 corresponding to the ’595 patent’s security agent and secu-
 rity system processor. Gordon describes a “host agent” on
 a mobile device that can undertake tasks such as “ini-
 tiat[ing] a data delete process, a program update or an en-
 cryption key change.” Gordon, col. 15, ll. 52–53, J.A. 1915.
 The host agent can act “in coordination with” another unit
 known as the “security module” which contains a “firmware
 agent.” Id. at col. 3, ll. 36–64, J.A. 1909; see also id. at Fig.
 1, J.A. 1903. In one embodiment, the firmware agent can
 “wake-up the host so that a data protection measure can be
 invoked.” Id. at col. 4, ll. 61–64, J.A. 1909. The Board
Case: 20-2262    Document: 77      Page: 14    Filed: 11/16/2022




 14                    CUPP COMPUTING AS   v. TREND MICRO INC.



 concluded that Gordon disclosed a security system proces-
 sor (the processor running the firmware agent) that can
 wake up a security agent (the host agent) to perform secu-
 rity services, rendering the security agent limitation obvi-
 ous.
     That conclusion was supported by substantial evi-
 dence. As the Board found, Gordon’s host agent performs
 security services. The host agent can be instructed to “ini-
 tiate a data delete process, a program update or an encryp-
 tion key change.” Gordon, col. 15, ll. 52–53, J.A. 1915.
 Trend Micro’s expert confirmed that several of these proce-
 dures are security services. See Jakobsson Declaration
 ¶ 152, J.A. 5748–49. And like the security agent in the ’595
 patent, the host agent appears to perform such services af-
 ter receiving a wake-up call from another entity. See Gor-
 don, col. 4, ll. 61–64, J.A. 1909 (“[T]he firmware agent [can]
 wake-up the host so that a data protection measure can be
 invoked.”).
      CUPP also argues that the Board’s conclusion in the
 ’595 final written decision conflicts with its decisions re-
 garding the ’488 and ’683 patents. The Board adequately
 explained why its findings are consistent. In the ’488 and
 ’683 patents, the security system processor “manage[s]” se-
 curity services. ’488 patent, col. 30, ll. 34–47 (emphasis
 added); ’683 patent, col. 31, ll. 2–15 (same). The Board
 found that Gordon’s security module and its firmware
 agent taught this function. See J.A. 41–44, 139–141. In
 the ’488 and ’683 patents, the feature that performs secu-
 rity services is not identified. See ’488 patent, col. 30, ll.
 34–47; ’683 patent, col. 31, ll. 2–15. In the ’595 patent, the
 security agent “perform[s]” security services. ’595 patent,
 col. 31, ll. 38–39 (emphasis added). So too, the Board
 found, does the host agent in Gordon. See J.A. 90–91.
 There is no contradiction between saying that elements in
 Gordon (the security module and its firmware agent) man-
 age security services and another element (the host agent)
 performs them.
Case: 20-2262    Document: 77     Page: 15   Filed: 11/16/2022




 CUPP COMPUTING AS   v. TREND MICRO INC.                  15



                         CONCLUSION
    The Board properly construed the challenged claims,
 and its decisions were supported by substantial evidence.
 We affirm. 4
                        AFFIRMED




     4   In its briefing, CUPP argues that the Acting Direc-
 tor’s denial of the company’s rehearing requests was inva-
 lid because he assertedly was not a principal officer under
 the Constitution. Our decision in Arthrex, Inc. v. Smith &
 Nephew, Inc., 35 F.4th 1328, 1335–40 (Fed. Cir. 2022), fore-
 closes this argument, as CUPP conceded at oral argument.
 See Oral Arg. at 11:47–12:00.